DETAILED ACTION
This Office action is in response to the original application filed on 01/08/2021.  Claim 1 is canceled in preliminary amendments filed on 01/08/2021.  Claim 2 is pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Regarding claim 2, Examiner suggests the following amendments for allowance: “thereby establishing an enterprise service bus between the source software system and the destination software system;” (line 7) and “the topic module comprising a plurality of subscription modules,” (line 9).

Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding claim 2, “the identity” should be -- identity -- (line 11).
Appropriate corrections are required.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved 

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,911,569 (US 10911569 B1, hereinafter “Patent”).  

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application are broader in every aspect than the corresponding claim of Patent (US 10911569 B1) and is therefore anticipated by claim 1 of Patent (US 10911569 B1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Elien et al. (US 2006/0277319 A1, hereinafter “Elien”) in view of Eisner et al. (US 2007/0168301 A1, hereinafter “Eisner”).

Regarding claim 2, Elien discloses:
A system for communicating and managing messaging between a source software system and a destination software system, the system comprising:
a publisher module that receives a message directly from the source software system through a first network connection via one or more API’s and database connections (publishing component receiving message posted by publisher via API exposed by publishing component, Elien: [0019]);
a topic module that receives the message from the publisher module through the enterprise service bus, the topic module comprising one or more subscription modules, wherein each subscription module receives messages of a predetermined message type subscription store containing information regarding message types that each subscriber should receive and message queues each associated with different subscriber and types of subscribed messages based on the information and assisting transmitting message to message queues, Elien: [0018], [0019]);
the selected queue module that receives the message from the topic module through the enterprise service bus, the selected queue module is associated with the destination software system and routes messages to one or more of a success queue module, an error queue module, and a subscriber module through the enterprise service bus (message queue associated with subscriber receiving copy of message for transmission to receiving component, Elien: [0019], [0020]);
the success queue module that stores a copy of the message (message queue retaining copy of message to indicate that receiving component has retrieved message, Elien: [0020]);
the subscriber module associated with the destination software system that receives the message directly from the queue module through the enterprise service bus (receiving component associated with subscribers retrieving message from message queue for delivery to subscriber, Elien: [0020], [0021]).
Elien does not explicitly disclose:
a publisher module that then authenticates, validates, calculates a check sum, encrypts, compresses the message, and transmits an acknowledgment to the source software system through the first network connection thereby establishing an enterprise service bus;
wherein the topic module sends the message to an archive queue module;
the error queue module that stores a copy of the message and metadata relating to the message; and
the subscriber module that then decompresses, decrypts, calculates the check sum, then prepares the message for transmission to the destination software system by transforming the message using one of an SDK and a WebAPI/Web Service associated with the destination software system and transmits the message to the destination software system through one of the first network connection and a second network connection. 
However, in the same field of endeavor, Eisner teaches:
a publisher module that then authenticates, validates, calculates a check sum, encrypts, compresses the message, and transmits an acknowledgment to the source software system through the first network connection thereby establishing an enterprise service bus (gateway supporting security standards such as message authentication and encryption, validating message, transforming message into gateway data format, and acknowledgment, Eisner: [0056], [0066], [0088], [0190]);
wherein the topic module sends the message to an archive queue module through the enterprise service bus (gateway archiving message in data storage module, Eisner: [0101]);
the error queue module that stores a copy of the message and metadata relating to the message (placing message in error queue of broker, Eisner: [0035], [0073]); and
then decompresses, decrypts, calculates the check sum, then prepares the message for transmission to the destination software system by transforming the message using one of an SDK and a WebAPI/Web Service associated with the destination software system and transmits the message to the destination software system through one of the first network connection and a second network connection (gateway decrypting and processing received message by converting into format expected by client application device using web services, API, web services messaging protocol, and SOAP for transmission to client application device, Eisner: [0037], [0048], [0095], [0189], [0190], [0192]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Elien in view of Eisner in order to further modify the system for delivering published message through publisher-subscriber model with message queues associated with respective subscribers from the teachings of Elien with the system for publisher-subscriber model with gateway supporting message authentication, encryption, decryption, validation, and formatting from the teachings of Eisner.
One of ordinary skill in the art would have been motivated because it would have minimized changes to client environment (Eisner: [0006] lines 1-11).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Allman et al. (US 2007/0073804 A1: Pruning Method), Payne et al. (US 2017/0180269 A1: Publisher-Subscriber Queue Provisioning), Garza et al. (US 2005/0278706 A1: System, Method, and Computer Program Product for Logging Diagnostic Information), Bora .
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446